DETAILED ACTION
A complete action on the merits of claims 1-19 follows below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
“holding members” at various places of claims 1 and 7 should be amended to recite --the pair of holding members--.
“the second energy coagulating the tissue” in line 16 of claim 1 should be amended to recite --the second energy configured to coagulate the tissue-- in order to functionally claim the coagulation step and not recite a positive method step.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitations “one or more processors configured to implement: controlling a first generator to apply a first electric power to a first energy element that is provided on each of the holding members and is configured to apply a first energy to the tissue, the first energy generating Joule heat in the tissue to heat the tissue; receiving the impedance value from the circuit; when the impedance value reaches a first threshold value, controlling a second generator to set a second electric power to be applied to a second energy element to a value higher than before reaching the first threshold value”. At most it appears that the applicant only contemplated a single energy source (or for that matter generator) 14 or 214 that comprises a HF energy output circuit and a heat generation element driving circuit and not two distinct generators. It is also unclear where applicant teaches the use of one or more processors and it is unclear how many processors were contemplated to be used at the time of the invention. It also appears as though there is only one heater element (e.g., 54) provided on one of the holding members and not a first energy element that is provided on each of the holding members. It is unclear how a surgical controller, a circuit and one or more processors are configured to control 
Claims 2-6 are rejected due to dependency over claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “one or more processors” in line 6. It is at most unclear how many processors there are and how multiple processors work together to control “a first generator” and “a second generator” to apply energy to tissue. It is unclear if one processor is connected to the first generator and another processor is connected to the second generator to control the two generators or if the one or any number of additional processors are connected together to control both generators. Clarification and appropriate correction is required.
Claim 1 recites the limitation “a first energy element that is provided on each of the holding members” in line 8. It is at most unclear how a single first energy element can be provided on each of the holding members. It is unclear if the first energy element comprises two electrodes 
Claim 1 recites the limitations “a first generator to apply a first electric power to a first energy element” and “when the impedance value reaches a first threshold value, controlling a second generator to set a second electric power to be applied to a second energy element to a value higher than before reaching the first threshold value” and “the second energy coagulating the tissue from a surface side of the tissue contacting a grasping face of the holding members towards an inside of the tissue”. It is at most unclear how the two generators (that appear to be distinct and separate) are related. If the first generator is activated to increase the threshold to a first threshold value before the controller controlling the second generator to turn on, how is the second generator set to a value “higher than before” when it appears as though the second generator is off until the first generator increases the threshold to the first threshold value. It is unclear what “higher than before” is referring to. It is further unclear where the second energy element is positioned with respect to the holding members. If the holding members each comprise the first energy element, it is unclear how applying a second electric power to a second energy element can coagulate tissue from a surface side of the tissue contacting a grasping face of the holding members towards an inside of the tissue. Clarification and appropriate correction is required.
Claim 1 recites the limitation "when the impedance value reaches the second threshold value, controlling the second generator to stop applying the second electric power" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. Since no second 
Claim 2 recites the limitation “wherein the one or more processors is configured to implement controlling the second generator to apply the second electric power to the second energy element from before when the impedance value reaches the first threshold value”. It is at most unclear as to what exactly the one or more processors are configured to do. It appears as though claim 1 already claims the one or more processors is configured to control the second generator to apply the second electric power to the second energy element (at a value higher than) [from] before when the impedance value reaches the first threshold value. This statement itself was unclear (see the rejection above); however, this claim only recites “from before when the impedance value reaches the first threshold value”. It is at most unclear what the one or more processors are controlling to be what “from before when the impedance value reaches the first threshold value”. Clarification and appropriate correction is required.
Claim 3 recites the limitation “wherein the one or more processors is configured to implement controlling the second generator to gradually increase a value of the second electric power when the impedance value reaches the first threshold value, and maintain a certain value thereafter”. At most it appear as though claim 1 is claiming that the first generator is activated to increase a tissue impedance and one the tissue impedance reaches a first threshold to activate the second generator. It is therefore unclear if claim 3 is suggesting that the second generator is on the whole time and actively controlling the tissue temperature to gradually increase a value of the second electric power till the first threshold is reached then maintain a certain value 
Claim 4 recites the limitation “wherein the one or more processors is configured to implement controlling the second generator to apply the second electric power to the second energy element discontinuously before when the impedance value reaches the first threshold value”. At most it appears that claim 1 is directed to a situation where a first generator is activated to raise a tissue impedance to a first threshold value and thereafter the second generator is activated (meaning that the first threshold value is the onset of controlling the second generator since claim 1 recites the limitation “when the impedance value reaches a first threshold value, controlling a second generator to set a second electric power to be applied to a second energy element”. Therefore, it is at most unclear how the one or more processors is configured to implement controlling the second generator to apply the second electric power to the second energy element discontinuously before when the impedance value reaches the first threshold value”. Clarification and appropriate correction is required.  
Claim 5 recites the limitation “wherein the one or more processors is configured to implement controlling the second generator to keep the tissue at temperature TO that would not cause protein denaturation during until when the impedance value reaches the first threshold value”. At most it appears that claim 1 is directed to a situation where a first generator is 
Claim 6 is rejected due to dependency over claim 1.
Claim 7 recites the limitation “a first energy element that is provided on each of the holding members” in line 4. It is at most unclear how a single first energy element can be provided on each of the holding members. It is unclear if the first energy element comprises two electrodes or similar energy delivery structures each provided on one holding member or if there is only one energy element that is somehow provided on both of the holding members. Clarification and appropriate correction is required.
Claim 7 further recites the limitation “a second energy element that is provided on at least one of the holding members” in line 7. It is at most unclear how a single second energy element can be provided on both of the holding members (with two situations being that it can be a single one provided on one of the pair of holding members or two with each being provided on one of the pair of holding members). It is unclear if the second energy element comprises at least two electrodes or similar energy delivery structures such that at least one is provided on at least one 
Claim 8 recites the limitation “wherein the first energy element is a high-frequency electrode that is configured to apply the first energy as a high-frequency current to the tissue, and the second energy element is a heater that is configured to apply heat to the tissue”. It is noted that claim 7 on which claim 8 depends on earlier claims “a first energy element that is provided on each of the holding members, and is configured to apply a first energy to the tissue, the first energy generating Joule heat in the tissue to heat the tissue; and a second energy element that is provided on at least one of the holding members, and is configured to apply a second energy to the tissue, the second energy coagulating the tissue”; therefore, it is at most unclear if the first energy element is a high-frequency electrode that is configured to apply the first energy as a high-frequency current to the tissue, and the second energy element is a heater that is configured to apply heat to the tissue or the other way around. Clarification and appropriate correction is required.
Claims 9-11 recites similar limitations of controlling the second energy to the tissue at various ways “from before when the impedance value reaches the first threshold value”. As explained with respect to the rejection of claims 2-4 above, claim 7 recites the limitation “when the impedance value reaches a first threshold value, controlling the second energy element to output the second energy…” making it appear as though the second energy element is off until the first threshold is reached. Therefore, it is unclear how the second energy element is being 
Claim 12 recites the limitation “wherein the controller is configured to implement controlling the second energy element to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance value reaches the first threshold value”. At most it appears that claim 7 is directed to a situation where a first energy element is activated to raise a tissue impedance to a first threshold value and thereafter the second energy element is activated (meaning that the first threshold value is the onset of controlling the second energy element). Therefore, it is at most unclear how the controller is configured to implement controlling the second energy element to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance value reaches the first threshold value. Furthermore, it is unclear what “during until when” means. Clarification and appropriate correction is required.
Claim 13 is rejected due to dependency on claim 7.
Claim 14 recites the limitation “a first energy element that is provided on a pair of holding members” in line 3. It is at most unclear how a single first energy element can be provided on a pair of holding members. It is unclear if the first energy element comprises two electrodes or similar energy delivery structures each provided on one of the pair of holding members or if there is only one energy element that is somehow provided on both of the pair of holding members. Clarification and appropriate correction is required.
Claim 14 further recites the limitation “a second energy element that is provided on at least one of the pair of holding members” in line 8. It is at most unclear how a single second 
Claims 15-17 recites similar limitations of controlling the second energy to the tissue at various ways “before when the impedance value reaches the first threshold value”. As explained with respect to the rejection of claims 2-4 and 9-11 above, claim 14 recites the limitation “when the impedance value reaches a first threshold value, outputting the second energy …” making it appear as though the second energy is off until the first threshold is reached. Therefore, it is unclear how the second energy is being claimed to be controlled in these claims prior to the first threshold being reached. Clarification and appropriate correction is required.
Claim 18 recites the limitation “controlling the second energy element to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance value reaches the first threshold value”. At most it appears that claim 14 is directed to a situation where a first energy element is activated to raise a tissue impedance to a first threshold value and thereafter the second energy element is activated (meaning that the first threshold value is the onset of controlling the second energy element). Therefore, it is at most unclear how the controller is configured to control the second energy element to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance value reaches 
Claim 19 is rejected due to dependency on claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-15 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakurai (US Pub. No. 2003/0073987) in view of Hassler (US Patent No. 5,540,684.
Regarding Claim 1, Sakurai teaches a surgical controller 109 for controlling an electrosurgical apparatus (Fig. 5 and [0107]), the surgical controller comprising:
a circuit configured to detect (temperature) of a tissue between a pair of holding members disposed at the electrosurgical apparatus and to output a value indicative of the (temperature) (temperature sensor detective circuit 193 and [0100]-[0114]); and
one or more processors 194 configured to implement:
controlling a first generator 191 (Fig. 5) to apply a first electric power to a first energy element (5 and 105 in Fig. 4) that is provided on each of the holding members and is configured to apply a first energy to the tissue, the first energy generating Joule heat in the tissue to heat the tissue ([0117]-[0118]);
receiving the (temperature) value from the circuit; when the (temperature) value reaches a first threshold value, controlling a second generator 192 to set a second electric power to be applied to a second energy element 71, 72 (Fig. 4) to a value higher than before reaching the first threshold value, the second energy element being configured to apply a second energy to the tissue, the second energy coagulating the tissue from a surface side of the tissue contacting a grasping face of the holding members towards an inside of the tissue ([0119]-[0121]); however, Sakurai teaches controlling delivery of the heat energy and high frequency according to temperature of the tissue and not a circuit configured to detect an impedance of a tissue between a pair of holding members disposed at the electrosurgical apparatus and to output an impedance value indicative of the impedance and controlling delivery of the heat energy and high frequency according to the impedance of the tissue and when the impedance value reaches 
Sakurai makes note to a prior art incorporated by reference, Hassler that teaches automatic control for an electrosurgical generator responds to the level of tissue impedance detected by monitoring the impedance and regulating and controlling the supply of high frequency power to the electrodes based on the feedback received from the impedance control. Hassler in specific teaches “Tissue impedance can be used by itself for better control of electrosurgical treatment by determining an initial tissue impedance which is a maximum impedance for the tissue, a minimum impedance for the tissue which signals the end of the initial tissue heating and the onset of tissue desiccation, selecting a point between the maximum and minimum impedances as a threshold, and turning off power to the electrosurgical instrument when the impedance reaches the threshold as it rises from the minimum after falling from the maximum to the minimum” in Col. 1, ll. 47-59; and, to provide an improved method and apparatus for “improved control of an electrosurgical instrument by means of impedance measurement alone. In accordance with this aspect of the present invention an initial tissue impedance, a maximum impedance for the tissue, Zmax, is determined (for example at time t1). A minimum impedance for the tissue, Zmin, which is believed to signal the approximate end of the initial tissue heating and the onset of tissue desiccation, is determined (for example at time t2a). An impedance between the maximum and minimum impedances, Zth, is selected as a threshold, and rf power to the electrosurgical instrument is turned off when the impedance reaches the threshold as it rises from the minimum” in Col. 7, II. 1-12.
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a similar impedance control circuit as disclosed by Hassler in order to automatically control the electrosurgical generator of Sakurai in responds to the level of tissue impedance between the electrodes by monitoring the impedance and regulating and controlling the supply of high frequency power and heating of tissue based on the feedback received from the impedance control as Hassler teaches in order to improve the monitoring step of Sakurai to take impedance of the tissue into account as Hassler teaches “Tissue impedance alone provides better control of electrosurgical treatment by determining an initial maximum tissue impedance, a minimum tissue impedance selecting a point between the maximum and minimum impedances, preferably the average, as an impedance threshold, and turning off rf power to the electrosurgical instrument when the impedance reaches the threshold as it rises from the minimum. Control may also be by the combination of tissue impedance and temperature” in the abstract to protect the tissue from unintentionally harm and injury.
Regarding Claim 2, Sakurai as modified by Hassler teaches wherein the one or more processors is configured to implement controlling the second generator to apply the second electric power to the second energy element from before when the impedance (target) value reaches the first threshold value ([0119] and Figs. 7A-D of Sakurai).
Regarding Claim 4, Sakurai as modified by Hassler teaches wherein the one or more processors is configured to implement controlling the second generator to apply the second electric power to the second energy element discontinuously before when the impedance (target) value reaches the first threshold value (Figs. 7A-D of Sakurai).
Regarding Claim 5, Sakurai as modified by Hassler teaches wherein the one or more processors is configured to implement controlling the second generator to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance (target) value reaches the first threshold value (control of the second energy delivery as seen in Figs. 7A-D and temperature control as discussed in [0110]-[0114] of Sakurai).
Regarding Claim 6, Sakurai as modified by Hassler teaches wherein the one or more processors is configured to implement controlling the second generator not to apply the second electric power to the second energy element until when the impedance value reaches the first threshold value (Hassler teaches “Tissue impedance can be used by itself for better control of electrosurgical treatment by determining an initial tissue impedance which is a maximum impedance for the tissue, a minimum impedance for the tissue which signals the end of the initial tissue heating and the onset of tissue desiccation” in Col. 1, ll. 47-59).
Regarding Claim 7, Sakurai teaches a surgical system (Fig. 5) comprising:
an electrosurgical apparatus 101 including:
a pair of holding members 32 and 131 (Figs. 4-5 and [0117]) that is configured to grasp a tissue; a first energy element (“electrode portions 71 and 72” and “heating member 5”) that is provided on each of the holding members (Fig. 4), and is configured to apply a first energy to the tissue, the first energy generating Joule heat in the tissue to heat the tissue ([0118]-[0121]); and
a second energy element (“electrode portions 71 and 72” and “heating member 5”) that is provided on at least one of the holding members, and is configured to apply a second energy to the tissue, the second energy coagulating the tissue from a surface side of the tissue contacting a grasping face of the electrodes towards an inside of the tissue ([0118]-[0121] and Fig. 4); and
a controller configure to control output of the first energy and output of the second energy, wherein the controller is configured to implement:
controlling the first energy element to output the first energy, measuring (temperature) of the tissue grasped by the pair of holding members and outputting (temperature) value indicative of the impedance,
when the (temperature) value reaches a first threshold value, controlling the second energy element to output the second energy at an output that is higher than that before reaching the first threshold value ([0100]-[0121] and Figs. 4-5); however, Sakurai teaches controlling delivery of the heat energy and high frequency according to temperature of the tissue and not a circuit configured to detect an impedance of a tissue between a pair of holding members disposed at the electrosurgical apparatus and to output an impedance value indicative of the impedance and controlling delivery of the heat energy and high frequency according to the impedance of the tissue and when the impedance value reaches the second threshold value, controlling the second generator to stop applying the second electric power.
Sakurai makes note to a prior art incorporated by reference, Hassler that teaches automatic control for an electrosurgical generator responds to the level of tissue impedance detected by monitoring the impedance and regulating and controlling the supply of high frequency power to the electrodes based on the feedback received from the impedance control. Hassler in specific teaches “Tissue impedance can be used by itself for better control of electrosurgical treatment by determining an initial tissue impedance which is a maximum impedance for the tissue, a minimum impedance for the tissue which signals the end of the initial tissue heating and the onset of tissue desiccation, selecting a point between the maximum and 
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a similar impedance control circuit as disclosed by Hassler in order to automatically control the electrosurgical generator of Sakurai in responds to the level of tissue impedance between the electrodes by monitoring the impedance and regulating and controlling the supply of high frequency power and heating of tissue based on the feedback received from the impedance control as Hassler teaches in order to improve the monitoring step of Sakurai to take impedance of the tissue into account as Hassler teaches “Tissue impedance alone provides better control of electrosurgical treatment by determining an initial maximum tissue impedance, a minimum tissue impedance selecting a point between the maximum and minimum impedances, preferably the average, as an impedance threshold, and turning off rf power to the electrosurgical instrument when the impedance reaches the threshold as it rises from the 
Regarding Claim 8, Sakurai as modified by Hassler teaches wherein the first energy element is a high-frequency electrode that is configured to apply the first energy as a high-frequency current to the tissue, and the second energy element is a heater that is configured to apply heat to the tissue (“electrode portions 71 and 72” and “heating member 5” in [0117]-[0121] of Sakurai).
Regarding Claim 9, Sakurai as modified by Hassler teaches wherein the controller is configured to implement controlling the second energy element to apply the second energy to the tissue from before when the impedance (target) value reaches the first threshold value ([0119] and Figs. 7A-D of Sakurai).
Regarding Claim 11, Sakurai as modified by Hassler teaches wherein the controller is configured to implement controlling the second energy element to apply the second energy discontinuously to the tissue before when the impedance (target) value reaches the first threshold value (Figs. 7A-D of Sakurai).
Regarding Claim 12, Sakurai as modified by Hassler teaches wherein the controller is configured to implement controlling the second energy element to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance value reaches the first threshold value (control of the second energy delivery as seen in Figs. 7A-D and temperature control as discussed in [0110]-[0114] of Sakurai).
Regarding Claim 13, Sakurai as modified by Hassler teaches wherein the controller is configured to implement controlling the second energy element not to apply the second energy 
Regarding Claim 14, Sakurai teaches a method for controlling an electrosurgical apparatus ([0116]), the method comprising:
controlling a first energy element 5 that is provided on a pair of holding members 32 and 131 that is configured to grasp a tissue, and is configured to apply a first energy to the tissue, the first energy generating Joule heat in the tissue to heat the tissue ([0117]-[0118] and Figs. 4-5);
measuring (temperature) of the tissue grasped by the pair of holding members and outputting (temperature) value; controlling a second energy element 71 and 72 that is provided on at least one of the pair of holding members (Fig. 4), and is configured to apply a second energy to the tissue, the second energy coagulating the tissue from a surface side of the tissue contacting a grasping face of the at least one of the pair of holding members towards an inside of the tissue, and when the (temperature) value reaches a first threshold value, outputting the second energy at an output that is higher than that before reaching the first threshold value ([0100]-[0121]); however, Sakurai teaches controlling delivery of the heat energy and high frequency according to temperature of the tissue and not a circuit configured to detect an impedance of a tissue between a pair of holding members disposed at the electrosurgical apparatus and to output an impedance value indicative of the impedance and controlling delivery of the heat energy and high frequency according to the impedance of the tissue and when the impedance value reaches 
Sakurai makes note to a prior art incorporated by reference, Hassler that teaches automatic control for an electrosurgical generator responds to the level of tissue impedance detected by monitoring the impedance and regulating and controlling the supply of high frequency power to the electrodes based on the feedback received from the impedance control. Hassler in specific teaches “Tissue impedance can be used by itself for better control of electrosurgical treatment by determining an initial tissue impedance which is a maximum impedance for the tissue, a minimum impedance for the tissue which signals the end of the initial tissue heating and the onset of tissue desiccation, selecting a point between the maximum and minimum impedances as a threshold, and turning off power to the electrosurgical instrument when the impedance reaches the threshold as it rises from the minimum after falling from the maximum to the minimum” in Col. 1, ll. 47-59; and, to provide an improved method and apparatus for “improved control of an electrosurgical instrument by means of impedance measurement alone. In accordance with this aspect of the present invention an initial tissue impedance, a maximum impedance for the tissue, Zmax, is determined (for example at time t1). A minimum impedance for the tissue, Zmin, which is believed to signal the approximate end of the initial tissue heating and the onset of tissue desiccation, is determined (for example at time t2a). An impedance between the maximum and minimum impedances, Zth, is selected as a threshold, and rf power to the electrosurgical instrument is turned off when the impedance reaches the threshold as it rises from the minimum” in Col. 7, II. 1-12.
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a similar impedance control circuit as disclosed by Hassler in order to automatically control the electrosurgical generator of Sakurai in responds to the level of tissue impedance between the electrodes by monitoring the impedance and regulating and controlling the supply of high frequency power and heating of tissue based on the feedback received from the impedance control as Hassler teaches in order to improve the monitoring step of Sakurai to take impedance of the tissue into account as Hassler teaches “Tissue impedance alone provides better control of electrosurgical treatment by determining an initial maximum tissue impedance, a minimum tissue impedance selecting a point between the maximum and minimum impedances, preferably the average, as an impedance threshold, and turning off rf power to the electrosurgical instrument when the impedance reaches the threshold as it rises from the minimum. Control may also be by the combination of tissue impedance and temperature” in the abstract to protect the tissue from unintentionally harm and injury.
Regarding Claim 15, Sakurai as modified by Hassler teaches comprising controlling the second energy element to apply the second energy to the tissue from before when the impedance value reaches the first threshold value ([0019] of Sakurai and Figs. 7A-D).
Regarding Claim 17, Sakurai as modified by Hassler teaches comprising controlling the second energy element to apply the second energy discontinuously to the tissue before when the impedance value reaches the first threshold value (Figs. 7A-D of Sakurai).
Regarding Claim 18, Sakurai as modified by Hassler teaches comprising controlling the second energy element to keep the tissue at temperature T0 that would not cause protein denaturation during until when the impedance value reaches the first threshold value (control of 
Regarding Claim 19, Sakurai as modified by Hassler teaches comprising controlling the second energy element not to apply the second energy to the tissue until when the impedance value reaches the first threshold value (Hassler teaches “Tissue impedance can be used by itself for better control of electrosurgical treatment by determining an initial tissue impedance which is a maximum impedance for the tissue, a minimum impedance for the tissue which signals the end of the initial tissue heating and the onset of tissue desiccation” in Col. 1, ll. 47-59).

Claims 3, 10 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakurai in view of Hassler as applied above and further in view of Paton (US Pub. No. 2003/0158551).
Regarding Claims 3, 10 and 16, Sakurai as modified by Hassler teaches the invention as applied above, but do not teach wherein the one or more processors is configured to implement controlling the second generator to gradually increase a value of the second electric power when the impedance value reaches the first threshold value, and maintain a certain value thereafter. In the same field of invention, Paton teaches gradually increasing RF energy in order to reach a target impedance for better coagulation procedure ([0020]-[0025]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have the processor/controller of Sakurai as modified by Hassler gradually increase the RF/HF energy while measuring the tissue characteristics (such as impedance) in order to precisely control the energy delivery to maintain a target value for a successful treatment procedure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794